Citation Nr: 0944482	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-38 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $6,003.00.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 
1972.  He died in January 1999.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The record reflects that the appellant requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
In May 2009 letter, the RO in Newark, New Jersey informed the 
appellant that her hearing was scheduled in June 2009. 
Although the hearing notification was not returned by the 
U.S. Postal Service as undeliverable, the appellant failed to 
report for the scheduled hearing, and has not subsequently 
requested rescheduling of the hearing. As such, her hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, in 
December 1998, the Veteran filed a claim for service 
connection for posttraumatic stress disorder (PTSD), a skin 
rash on the feet, hands, and body, and gout, to include as 
due to Agent Orange exposure.  A claim for service connection 
for PTSD was previously denied in a June 1995 rating 
decision.  As the December 1998 claims were pending at the 
time of the Veteran's death, and the record before the Board 
does not currently indicate that such claims have been 
adjudicated as accrued benefits claims, these matters are 
referred to the RO for appropriate action.  

REMAND

Review of the claims file reflects that remand is required as 
several pertinent documents are not currently associated with 
the claims file.  

In this regard, a September 2005 statement of the case 
reflects that, in June 2001, the appellant signed and dated a 
Financial Status Report reporting VA pension as her only 
income but that, on April 4, 2004, an Income Verification 
Match (IVM) reflected that the appellant had unearned income 
of $3,131.00 during 2001 and that, on September 3, 2004, the 
Unemployment Insurance Office of Plainfield, New Jersey 
provided a print-out showing that the appellant began 
receiving unemployment benefits in April 2001.  The statement 
of the case also indicates that on September 16, 2004, the 
appellant signed a VA Form 21-4138 (statement in support of 
claim), indicating that her income from 2001 was correct.  
While the June 2001 Financial Status Report is of record, 
neither the April 2004 IVM, the September 2004 print-out from 
the Unemployment Insurance Office, nor the appellant's 
September 2004 statement are associated with the claims file.  

Further, the September 2005 statement of the case indicates 
that, on October 19, 2004, VA sent a due process letter to 
the appellant, proposing to adjust her benefits, effective 
February 1, 2001, and that, on January 3, 2005, the award was 
authorized, creating the debt.  The statement of the case 
also states that, on February 7, 2005, the appellant filed 
her request for a waiver, which was denied in an April 2005 
decision.  The statement of the case reflects that a notice 
of disagreement was received on May 6, 2005.  While a January 
2005 letter to the appellant advising her of the creation of 
the debt is currently of record, neither the October 2004 due 
process letter, February 2005 request for a waiver, April 
2005 decision, nor the May 2005 notice of disagreement are of 
record.  

Similarly, an April 2006 supplemental statement of the case 
reflects that the appellant's VA Form 9 (substantive appeal), 
in which she reportedly stated that she believed she signed a 
VA Form in March 2001 reporting no income, and began 
receiving unemployment compensation in April 2001, was 
received on December 21, 2005; however, this Form 9 is also 
not currently associated with the claims file.  

The aforementioned documents must be obtained in order for 
the Board to review the claim on appeal.  The Board notes 
that a June 2009 Report of Contact reflects that a Veteran 
Service Representative (VSR) contacted a VA representative in 
the finance department at the Philadelphia RO.  The VSR 
indicated that, after file review in preparation for a Travel 
Board hearing, it was noted that documents pertaining to the 
appeal, such as the statement of the case and Form 8 were not 
included in the claims file or IVM file.  The representative 
from the finance department indicated that she would fax 
copies of these documents for the hearing, and that they 
should be maintained in the IVM file.  On the same date, the 
representative from the finance office faxed 16 pages, 
including the September 2005 statement of the case, the April 
2006 supplemental statement of the case, and the September 
2006 Form 8 (Certification of Appeal).  The Form 8 reflects 
that the claims file and IVM folder were to be forwarded to 
the Board; however, the record currently before the Board 
consists of only the claims file, which, as described above, 
is missing several pertinent documents.  

A September 2009 Report of contact between the same VSR and 
representative from the finance department reflects that the 
finance department did not send the IVM file, but that the 
faxed documents could be included in the claims file, which 
was to be transferred to the Board.  The Board notes that its 
efforts to obtain the IVM file through internal measures were 
unsuccessful.  

Consequently, on remand, any information relied on in the 
adjudication of the appellant's claim, to include the 
documents described above, should be obtained and associated 
with the claims file for Board review.  All efforts to obtain 
any outstanding records should be documented.  Furthermore, 
if the AMC/RO is unable to obtain the aforementioned 
documents, it is should notify the appellant and ask her to 
provide any copies in her possession.

In addition to the foregoing, the Board notes that that prior 
to his death, the Veteran was represented by the New Jersey 
Bureau of Veterans Services.  The appellant has not yet 
appointed a representative; however, she should be afforded 
the opportunity to do so on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the 
appellant and ascertain whether she 
wishes to designate a representative to 
represent her in her claim for waiver of 
recovery of overpayment of pension 
benefits.  

2.  Ensure that all documents and 
evidence listed in the September 2005 
statement of the case and the April 2006 
supplemental statement of the case are 
located and associated with the claims 
folder, including the April 2004 IVM, the 
September 2004 print-out from the 
Unemployment Insurance Office of 
Plainfield, New Jersey, the September 
2004 statement from the appellant, the 
October 2004 due process letter from VA 
to the appellant, the February 2005 claim 
for waiver, the April 2005 denial of the 
waiver request, the May 2005 notice of 
disagreement, and the December 2005 
substantive appeal.  

In attempting to locate the 
aforementioned documents, search for any 
dummy files or temporary files related to 
the Veteran at the Newark RO and the 
Philadelphia RO. All efforts to obtain 
these records should be documented in the 
claims file.

If the AMC/RO is unable to obtain any of 
the above described documents, notify the 
appellant and ask her to provide any 
copies in her possession.  The letter 
should describe with specificity the 
documents that are missing/needed.

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


